Title: To George Washington from William Milnor, 21 February 1775
From: Milnor, William
To: Washington, George



Honorable Sir
Philada Febry 21st 1775

Your favour of the 22d Janry I have before me. As to Sashes, the Maker tells me, he thinks, he cannot get Silk Enough, for more than three, those he will have done in three weeks, they will come at Nine pounds each perhaps by the time, they are done we may find more Silk. The Gorgets, Shoulder Knots &c. I have bespoke & will send all, as soon as possible.
I inquired of Mr Palmer how soon he could finish One hundred Stand more of Musquets, he says by the first of July, but he declares that, by a true Estimate he finds, he has not a living price, tho., willing to finish the 40, agreable to Contract, he cannot engage any more, for less than four pounds each.
Nicholson, and, Dunwick, would willingly engage them at the £3.15 but I am told, they will neither be so punctual, nor have it in their Power to finish them so well, if you should be pleased to order them, I shall act agreable to your directions.
The Books Containing the Mannual Exercise &c. I have sent to Boston for, & expect to receive them in three weeks—The letter to Mr Ross, has been deliverd & the Order excepted—I have the pleasure to inform you that I mended on riding & arrived safe at home on thursday & found my family well—I am with my best respects & Complmts to Mrs Washington, Mrs Custis & Miss Posey Your Most Obedt Hume Sert

William Milnor


P.S. my respects to Mr Lund Washington & to Mr Custis informing them their Guns ⟨will come by the first opertunity.⟩

